Citation Nr: 1423886	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disability manifested by scalp itch.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 2006, with a prior period of Active Duty for Training from February to June 1982. 

This appeal to the Board of Veterans' Appeals (Board) originates from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

The matter was before the Board in August 2013 and was remanded. 


FINDINGS OF FACT

1.  As reflected in his April 2013 Board hearing testimony, the Veteran contends that he developed dry, itching scalp in service, which was first diagnosed as dandruff, and that this problem has persisted to the present.

2.  Service treatment records indicate treatment between 1988 and 2004 for recurrent, dry, itching scalp, diagnosed as seborrheic dermatitis with dandruff.

3.  Current VA medical records reflect treatment for seborrheic dermatitis of the scalp.


CONCLUSION OF LAW

The criteria for service connection for seborrheic dermatitis of the scalp have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).




ORDER

Service connection for a seborrheic dermatitis of the scalp is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


